Citation Nr: 1624331	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye condition, claimed as conjunctivitis and dry eyes.

3.  Entitlement to service connection for a right elbow condition.

4.  Entitlement to service connection for a left elbow condition.

5.  Entitlement to service connection for a right ankle condition, to include as secondary to bilateral pes planus and bilateral knee degenerative joint disease.

6.  Entitlement to service connection for a left ankle condition, to include as secondary to bilateral pes planus and bilateral knee degenerative joint disease.

7.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine condition, to include as secondary to a temporomandibular joint disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2010, the RO granted service connection for PTSD and assigned a 30 percent rating effective July 23, 2009.  It also denied service connection for conjunctivitis, left and right elbow conditions, and left and right ankle conditions.  An April 2013 rating decision denied service connection for dry eyes and declined to reopen a previously denied claim for service connection for spinal problems.  In June 2014, the RO denied service connection for hypertension.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2016.  A copy of the hearing transcript is of record.

During the hearing, the Board took testimony on other issues, in addition to those listed above.  These include service connection for a mitral valve prolapse, service connection for a varicocele, and entitlement to an effective date earlier than July 23, 2009, for the grant of service connection for PTSD.  However, a review of the record indicates that the Veteran did not file a timely VA Form 9 substantive appeal for these issues.  The earlier effective date, varicocele, and mitral valve prolapse issues were addressed in a March 2011 statement of the case (SOC), and the effective date and prolapse claims were again addressed in a February 2012 supplemental statement of the case (SSOC).  However, no substantive appeal was received in response to these documents.  The Veteran's February 2012 VA Form 9 listed multiple issues, but did not include the PTSD effective date, varicocele, or mitral valve issues.

The case of Percy v. Shinseki, 23 Vet. App. 37 (2009), addresses instances when a particular issue may still be on appeal despite the absence of a timely substantive appeal.  This includes cases where the Board takes testimony on such issues.  Id. at 46, 47.  In this case, while testimony on the issues in question was received, the undersigned VLJ noted that there was some confusion which issues were on appeal.  See Hearing Transcript at 2.  Regrettably, a full review of the file could not be completed prior to the hearing, and therefore testimony was taken in order to preserve the Veteran's opportunity to be heard.  However, a complete review of the file indicates that appeals for the PTSD effective date, varicocele, and mitral valve prolapse issues were not perfected and are therefore not before the Board.

In addition, while the Veteran did perfect an appeal regarding the issue of service connection for hearing loss, that claim was recently granted in a January 2016 rating decision, and is also not before the Board.


The issues of entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), as well as entitlement to service connection for an eye condition, a right elbow condition, a left elbow condition, a right ankle condition, a left ankle condition, hypertension, and a cervical spine condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not appeal a November 2007 rating decision which denied service connection for spinal problems, but evidence received since that rating decision relates to a previously unestablished element of the claim.


CONCLUSION OF LAW

The November 2007 rating decision which denied service connection for spinal problems is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was previously denied service connection for a right wrist condition in an August 1985 rating decision.  Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in an October 2015 SOC, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran was denied service connection for spinal problems in a November 2007 rating decision.  He did not appeal this decision, and therefore it is final.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

At the time of this prior denial, the evidence did not establish a relevant current disability.

Since the prior adjudication of the Veteran's claim, new evidence has been received.  VA records include a March 2012 x-ray which documented mild degenerative disc disease (DDD).  An April 2013 disability benefits questionnaire (DBQ) completed by a physician also reflects a diagnosis of cervical DDD.  VA records from January 2014 reflect diagnoses of DDD and mild spondylosis.

This evidence is new, as it was not part of the record at the time of the prior final decision.  It is also material, as it directly addresses the previously unestablished element of whether the Veteran had a current spine disability.  Therefore, new and material evidence has been received, and the claim is reopened.

Although the claim has been reopened, the Board finds that further development of the claim is necessary prior to adjudicating it on the merits.


ORDER

The claim for service connection for a cervical spine disability is reopened; the appeal is granted to this extent only.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

With respect to his claim for a higher initial rating for PTSD, the Veteran most recently underwent a VA examination in February 2010.  During his April 2016 hearing, he testified that his condition had worsened since that time.  Therefore, a new examination should be obtained to assess the current severity of his service-connected PTSD.

With respect to his claim for service connection for conjunctivitis and dry eyes, the Veteran underwent a VA examination in March 2011.  The claims file was not available to the examiner.  The examiner nonetheless diagnosed chronic Visine use, mild dry eye, and mild blepharitis, and concluded that these conditions were less likely than not related to conjunctivitis in service.  However, there was no rationale to support these conclusions.  Therefore, the examination is not adequate and a supplemental opinion must be obtained.

With respect to his bilateral elbow and bilateral ankle claims, a VA examination was conducted in March 2011, with an addendum opinion in June 2011.  The examiner ultimately concluded that there was no pathology present to render a diagnosis, and no further opinion was generated.  However, subsequent VA records dated April 2012 reflect diagnoses of medial epicondylitis in the elbows, and private records from November 2011 and December 2011 reflect diagnoses of ankle joint capsulitis and osteoarthrosis, respectively.  Additional records from April 2013 also show tibial tendonitis.  As current diagnoses have been shown, and in light of both the in-service elbow and ankle complaints and the Veteran's assertions of secondary service connection for the ankles, new examinations and opinions are necessary for these claims.

With respect to hypertension, an April 2014 VA examiner concluded that the condition was less likely than not related to service, and provided an adequate rationale for this conclusion.  However, the Veteran has also argued that his condition is secondary to his service-connected PTSD, and there is no opinion regarding this theory of entitlement.  Therefore, one must be obtained on remand.

Finally, as noted above, the Veteran's claim for service connection for a cervical spine condition has been reopened.  He has asserted that this condition is secondary to his service-connected temporomandibular joint disorder and the mouth guard he wears to treat that condition.  A VA examination and opinion is necessary to address his contentions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD, and its impact on his occupational and social functioning.  The claims file should be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  All indicated tests and studies should also be completed, including a full mental status examination.

2.  Forward the claims file, including a copy of this remand, to the examiner who conducted the March 2011 VA eye examination.  The examiner should review the file and provide an opinion as to whether any of the eye conditions diagnosed in March 2011 (chronic Visine use with rebound redness, mild dry eye, mild blepharitis) are etiologically related to service.

Although the claims file must be reviewed by the examiner, his attention is drawn to the following evidence:

a.  Service treatment records dated April 2001 reflect a diagnosis of conjunctivitis in the bilateral eyes.

b.  An October 2005 separation examination reflects normal findings and no reported history of eye trouble.

c.  During the March 2011 VA examination, the Veteran reported a history of pink eye in 2001 which was treated and resolved.  He also reported intermittent crusting and red eye while service in Iraq, and a history of chronic Visine use.

d.  In a June 2011 statement, the Veteran reported developing red eyes while deployed in Baghdad, Iraq, from August 2004 to August 2005.

e.  In a November 2011 statement, the Veteran reported that he contracted pink eye during basic training in 2001, and has had red eyes since then.

f.  A June 2013 statement from L.F., who served with the Veteran, states that the Veteran had clear eyes prior to his deployment to Iraq, but had red eyes afterwards.

g.  At his April 2016 hearing, the Veteran testified that he first developed pink eye in 2001.  He was treated with drops.  He continued experiencing red eyes in service, which he treated with Visine daily.  He also believed his eye conditions were related to dust and other environmental factors in Iraq. 

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

If the examiner is unable to render the requested opinion without resorting to speculation, he must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the March 2011 VA examiner is not available, the claims file should be forwarded to another appropriate VA examiner, who must comply with the above instructions.  If any VA examiner determines that an additional examination is needed to provide the requested opinion, one should be scheduled.

3.  Forward the claims file to an appropriate VA examiner for an opinion as to whether the Veteran's medial epicondylitis of the bilateral elbows is etiologically related to service.  Although the claims file must be reviewed by the examiner, his/her attention is drawn to the following evidence:

a.  During his October 2005 service separation examination, the Veteran reported that his elbows hurt from time to time.  He described having soreness and loud cracking.

b.  In a December 2009 statement, the Veteran reported that he first noticed the problem in 2001 when he experienced loud cracking in both elbows while doing pushups.  

c.  VA and private treatment records from May 2010, April 2013, and April 2015 reflect ongoing reports of pain in the elbows.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

If the examiner is unable to render the requested opinion without resorting to speculation, he must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the examiner determines that an in-person examination is necessary to provide the requested opinion, one must be scheduled.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle disabilities.  The claims file should be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  All indicated tests and studies should also be completed.

Following completion of the above, the examiner must address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any current bilateral ankle condition is etiologically related to service?

In answering this question, the examiner should consider the following evidence:

i)  During his October 2005 service separation examination, the Veteran reported his ankles had hurt daily for about 6 months.

ii)  VA records dated May 2007 show the Veteran reported a history of mild ankle discomfort since being in Iraq.

iii)  In a December 2009 statement, the Veteran reported that his ankles began cracking and hurting around May 2002 when he starting participating in five-mile marches and carrying a thirty pound pack.

iv)  Private records dated November 2011 and December 2011 reflect a diagnosis of bilateral ankle joint capsulitis and osteoarthrosis, respectively.  In April 2013, he was diagnosed with tibialis tendonitis.  In November 2014, he was diagnosed with ankle arthralgia.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle conditions are caused by his service-connected pes planus or service-connected bilateral knee conditions?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle conditions are aggravated by his service-connected pes planus or service-connected bilateral knee conditions?

The term "aggravation" in the above context refers to a permanent worsening of the ankle conditions, as opposed to temporary flare-ups or increases with a return to a baseline level of disability.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

5.  Forward the claims file, including a copy of this remand, to the examiner who conducted the April 2014 VA hypertension examination.  The examiner should review the file and address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected PTSD?

The term "aggravation" in the above context refers to a permanent worsening of hypertension, as opposed to temporary flare-ups or increases with a return to a baseline level of disability.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the examiner determines that an in-person examination is necessary to provide the requested opinions, one must be scheduled.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine condition.  The claims file should be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  All indicated tests and studies should also be completed.

Following completion of the above, the examiner must address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition is caused by his service-connected temporomandibular joint disorder and associated mouth guard?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder is aggravated by his service-connected temporomandibular joint disorder and associated mouth guard?

The term "aggravation" in the above context refers to a permanent worsening of hypertension, as opposed to temporary flare-ups or increases with a return to a baseline level of disability.

In addressing these questions, the examiner should note the Veteran's November 2011 and April 2013 statements, in which he indicated that his mouth guard limits his ability to turn his head while sleeping and prevents proper sleeping alignment.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

7.  Following completion of the foregoing, readjudicate the Veteran's claims.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


